Citation Nr: 0732751	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-34 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability rating for 
depressive disorder, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased disability rating for 
residuals of left knee strain with chondromalacia, currently 
evaluated as 20 percent disabling.

3. Entitlement to an increased disability rating for 
residuals of right knee strain with chondromalacia, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.   Subsequently the veteran moved and the case has 
been transferred to the jurisdiction of the RO in Reno, 
Nevada.

During a May 2006 Travel Board hearing, there was some 
discussion indicating that treatment records associated with 
a September 1985 right knee surgery (patellectomy) were 
missing and needed to be obtained.  However, review of the 
claims file shows that those records are in the claims file 
and have been reviewed in making this decision.

In a VA Form 646, received in April 2006, the veteran's 
representative raised a claim of entitlement to a total 
disability rating based on individual unemployability.  This 
matter is referred to the RO for appropriate action.

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. § 20.900 (c) 
(2007). 





FINDINGS OF FACT

1.  The record evidence establishes that the veteran's 
depressive disorder is manifested by: sleep impairment; 
impaired short-term memory, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective relationships; and is not productive of 
occupational and social impairment with deficiencies in most 
areas or an inability to establish and maintain effective 
relationships.

2.  The veteran's residuals of left knee strain with 
chondromalacia is manifested by mild degenerative joint 
disease, flexion from 0 to 120 degrees limited by painful 
motion, and extension to zero degree; and is not productive 
of more than moderate recurrent subluxation or lateral 
instability.

3.  The veteran's residuals of right knee strain with 
chondromalacia is manifested by mild degenerative joint 
disease, post operative absent patella, flexion from 0 to 110 
degrees, limited by painful motion, and extension to zero 
degree; and is not productive of more than moderate recurrent 
subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
evaluation for depressive disorder, and no more, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
Diagnostic Code 9435 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of left knee strain with 
chondromalacia, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5257 (2007).

3.  The criteria for a separate 10 percent disability rating 
for arthritis of the left knee have been met. 38 U.S.C.A. §§ 
1155; 38 C.F.R. § Part 4, Diagnostic Codes 5010, 5003, 5260, 
5261 (2007).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of right knee strain with 
chondromalacia, are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, Diagnostic Codes 5257 (2007).

5.  The criteria for a separate 10 percent disability rating 
for arthritis of the right knee have been met. 38 U.S.C.A. §§ 
1155; 38 C.F.R. § Part 4, Diagnostic Codes 5010, 5003, 5260, 
5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2002, and February and April of 2003.  In those letters the 
RO informed the veteran of the types of evidence needed in 
order to substantiate his claims on appeal for higher 
disability ratings.  VA has also in effect informed the 
veteran of the division of responsibility between the veteran 
and VA for obtaining that evidence, and VA requested that the 
veteran provide any information or evidence in his possession 
that pertained to such a claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for increased ratings, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is either mooted to 
the extent of any denial; or will be addressed by the RO, in 
the case of the grants of benefits herein. 

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
and post-service medical records and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.
 


II.  Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  VA 
regulations require that disability evaluations be based upon 
the most complete evaluation of the condition that can be 
feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2 (2007).  

If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the 
disability more closely approximates the criteria for that 
rating; otherwise, the lower rating is for assignment.  38 
C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings. 38 C.F.R. § 4.2 (2007); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
 
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.



A.  Depressive Disorder

The veteran's depressive disorder is assigned a disability 
rating of 30 percent under Diagnostic Code 9435, for mood 
disorder, not otherwise specified.  A mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination." 38 C.F.R. § 4.126(a) (2007).  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)). Id.

Under VA's General Rating Formula for Mental Disorders, a 30 
percent disability rating is warranted for cases in which 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and normal conversation), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130 (Diagnostic Code 9435) (2007).

A 50 percent evaluation is assigned if there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment in short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work 
relationships. Id.

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. Id.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing DSM-IV.

The medical evidence shows a Global Assessment of Functioning 
(GAF) score has been assigned after the filing of the 
veteran's claim for an increase.  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by words or by a GAF score, is to be considered 
but is not determinative of the percentage rating to be 
assigned. VAOPGCPREC 10-95.  However, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score from 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  A GAF score of from 51 to 60 represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  

The medical evidence material to the veteran's claim consists 
of VA medical records of treatment from 2002 to August 2005, 
including various mental health treatment records; and 
reports of VA examinations in March 2003, January 2004, and 
May 2005.

The report of a March 2003 VA examination for mental 
disorders shows that the veteran reported complaints of poor 
sleep, and that he had become so apathetic that he no longer 
enjoys a simple walk.  He reported that he tends to be very 
irritable, and obsesses over his health.  He feels depressed 
most of the time and had some self destructive thoughts but 
was afraid to kill himself.  He cries often and hates his 
life.  

On examination the veteran was clean and neat in appearance.  
He was fully alert and oriented in all spheres.  His mood was 
dysthymic and affect restricted.  His speech was clear and 
without unusual mannerisms.  He demonstrated a short 
attention span, but memory was intact.  He had obsessive 
tendencies.  His insight was fair and judgment good.  He 
showed no evidence of a thought disorder.  He denied any 
alcohol or other drug use.  The report contains a diagnosis 
on Axis I of depressive disorder, not otherwise specified.  
The examiner assigned a current global assessment of 
functioning (GAF) score of 55.  

The examiner concluded with a summary including that the 
veteran experiences numerous conflicts with his wife due to 
his irritability, and he only has one friend.  He was 
frustrated due to rejections in his job search.  He is highly 
motivated for employment. The examiner opined that the 
veteran's depression was moderate in severity and there is 
suicidal thinking, but certainly no plan or intent.  The 
examiner opined that the prognosis with continued treatment 
was fair.

The report of a January 2004 VA examination for mental 
disorders shows that the veteran reported complaints of 
feeling depressed and experiencing poor sleep.  On 
examination, the veteran maintained appropriate eye contact 
and was cooperative.  He spoke softly and slowly.  He 
appeared depressed and anxious, and his affect was flat.  He 
complained of having poor memory, but he was able to provide 
adequate dates and details.  He appeared to be awake, alert 
and oriented times three.  He stated that he had suicidal 
thoughts but was too afraid to attempt suicide.  The veteran 
expressed anger toward his wife's father and his best friend, 
for blaming him for his wife's death.  He denied any alcohol 
or drug abuse.  He has difficulty falling asleep or staying 
asleep more than two hours.  

The report contains a diagnosis under Axis I of major 
depressive disorder complicated by the loss of his wife.  The 
examiner assigned a current global assessment of functioning 
(GAF) score of 60.  The examiner concluded the report with 
the following impressions.  The veteran meets criteria for 
major depressive disorder, moderate type.  His depression has 
been exacerbated by the loss of his wife and he has 
difficulty adjusting to living independently.  The veteran 
perceived that he has limited social support, though the 
examiner felt the veteran did have a certain amount of social 
support from his family and friends.  The veteran was 
enrolled in a community college and was taking four courses.  
The veteran's depression may be complicated by a tendency 
towards depressive personality type.

The report of a May 2005 VA examination for mental disorders 
shows that the veteran reported the following complaints.  He 
reported having panic attacks, crying, severe depression (no 
energy, no motivation, does not care about anything, has 
difficulty getting to sleep, sleep is broken, and has early 
morning awakening, and not able to nap in the daytime).  He 
becomes irritable easily and feels overwhelmed easily.  He is 
interested in doing things but is too tired and has poor 
motivation.  Anhedonia is present.  He worries about 
everything, and enjoys watching television sometimes.  He has 
difficulty with concentration and making decisions.  He has 
short term memory problems.  He denied being suicidal.

On examination, the examiner made the following findings.  
The veteran had no impairment of thought process or of 
communication.  There were no delusions or hallucinations.  
The veteran was neatly and cleanly dressed in a casual 
manner, and with good hygiene and grooming.  He was pleasant, 
cooperative, and appeared tense.  His mood was appropriate to 
thought content, and eye contact was good.  He showed no 
inappropriate behavior, and was not homicidal.  The veteran 
indicated he had suicidal ideation, but stated he would not 
do it out of fear of hurting himself.  The examiner opined 
that the veteran is able to maintain personal hygiene, and is 
not able to maintain other basic activities of daily living 
due to poor motivation and poor energy.  

The veteran was oriented times three.  His long term memory 
was good, but he stated that his short term memory was 
"shot."  There is no history of obsessive or ritualistic 
behavior.  Speech is goal oriented and logical with good tone 
and rhythm.  There were no panic attacks.  He has a sense of 
dread and anxiety when he sees stairs.  He describes himself 
as very depressed.  There is no impaired impulse control.  
The veteran has sleep impairment with difficulty getting to 
sleep and having early morning awakening.  He is able to 
abstract and conceptualize well, his comprehension is good, 
perception is normal, and coordination is good.  There were 
no signs or symptoms of psychosis.  There is no organic brain 
syndrome.  He shows good insight and judgment.  

The examiner noted with respect to the veteran's depression, 
that the veteran tends to over-eat when he eats, and is 
obese.  The veteran gets tired easily and worries and feels 
overwhelmed by life and gets tearful easily.  His interest 
level is low, and motivation is poor.  Anhedonia is present, 
and he feels worthless, and has excessive gilt.  He has 
difficulty with concentration and with making decisions.  He 
has recurrent thoughts of suicide without intent to do so.

The report contains a diagnosis on Axis I of major 
depression.  The examiner assigned a current global 
assessment of functioning (GAF) score of 45.  

The medical evidence, as reflected in VA treatment records 
and examination reports shows that the veteran had worsening 
symptoms due to his service-connected depressive disorder.  
At the time of his earlier VA examination in March 2003, the 
examiner assigned a GAF score of 55, which represents 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.  During the January 2004 VA 
examination, the examiner assigned a GAF score of 60, which 
similarly represents moderate symptoms.  

During the more recent examination in May 2005, the examiner 
assigned a GAF score of 45, reflecting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  These characteristics are consistent with 
other findings of that examination, which included that the 
veteran had recurrent thoughts of suicide; and that although 
the veteran was able to maintain personal hygiene, he was not 
able to maintain other basic activities of daily living due 
to poor motivation and poor energy.  

Examination findings include those consistent with rating 
criteria required for a 50 percent rating, including evidence 
productive of impaired short-term memory, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.  This, 
along with the assignment of a GAF score of 45 reflecting 
serious symptoms or impairment in functioning, results in a 
disability picture productive of the criteria warranting a 50 
percent rating under Diagnostic Code 9435.   

Thus, after reviewing the record the Board finds that the 
degree of impairment resulting from depressive disorder more 
nearly approximates the criteria for 50 percent disability 
rating.  Accordingly, a 50 percent rating is warranted.  38 
C.F.R. § 4.7.  There is some variance among the findings at 
the three VA examinations, indicating to an extent that there 
has been an increase in severity over the intervening period.  
Nevertheless, after resolving any reasonable doubt remaining 
in favor of the veteran, and comparing the veteran's symptoms 
overall to the provisions of the rating schedule, the Board 
finds for the reasons above that the criteria for a 50 
percent rating are more nearly approximated. See 38 C.F.R. §§ 
4.3, 4.7.

However, notwithstanding the GAF score of 45, indicating 
serious symptoms or impairment in social or occupational 
functioning, the evidence does not support a rating in excess 
of 50 percent.  The examination reports do not show any 
current evidence that the veteran was suicidal with actual 
intent, or was exhibiting violent behavior towards others.   
The medical evidence has shown no impairment with 
deficiencies in most areas due to symptoms such as 
obsessional rituals interfering with routine activities; 
speech intermittently illogical, obscure or irrelevant; near-
continuous panic or depression; impaired impulse control such 
as unprovoked irritability; spatial disorientation; or 
neglect of personal appearance and hygiene.  Although he 
apparently has some admitted difficulties with relationships 
outside of his family, he apparently has a supportive 
relationship with his family and girl friend.

Further, there were no findings of impairment of speech or 
gross impairment in memory.  Although the veteran has some 
difficulties with memory, there is no evidence that the 
veteran is disorganized or confused.  There were no 
hallucinations or delusions, or evidence of obsessional 
rituals interfering with routine activities. Self-care 
appears to remain appropriate and adequate, at least with 
respect to hygiene.  There is no evidence of a total 
inability to establish and maintain effective relationships.  
In sum, the impairment resulting from depressive disorder 
more nearly approximates the criteria for 50 percent than for 
the next higher rating assignable.

Therefore in summary, the Board finds that the evidence 
supports the assignment of a rating of 50 percent, but no 
more, for the depressive disorder under the criteria of 
Diagnostic Code 9435.  After a review of the record, the 
Board finds that the preponderance of the evidence is against 
the conclusion that a rating in excess of 50 percent is 
warranted.  Accordingly the Board finds that a rating of 50 
percent, and no more, is warranted.

B.  Right and Left Knee Disabilities

Functional impairment is based on lack of usefulness and may 
be due to pain, supported by adequate pathology and evidenced 
by visible behavior during motion.  Many factors are to be 
considered in evaluating disabilities of the musculoskeletal 
system and these include pain, weakness, limitation of 
motion, and atrophy.  Painful motion with the joint or 
periarticular pathology, which produces disability, warrants 
the minimum compensation.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

A veteran is entitled to compensation for each separate and 
distinct manifestation attributable to the service connected 
disease or injury.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Where there is 
separate and distinct symptomatology of a single condition it 
should be separately rated.  

However, a claimant may not be compensated twice for the same 
symptomatology, as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding contrary to the provisions of 38 C.F.R. 
§ 4.14.  Thus cases in which the symptomatology of a 
condition is duplicative or overlapping with symptomatology 
of another condition, it may not receive a separate 
evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).

38 C.F.R. § 4.118, Diagnostic Code 7805 (2007) provides that 
other scars are rated on limitation of function of the 
affected part.

The veteran's residuals of left knee strain with 
chondromalacia and residuals of right knee strain with 
chondromalacia are each assigned a disability rating of 20 
percent under the hyphenated Diagnostic Code 5010-5257.  The 
hyphenated diagnostic code in this case indicates that 
arthritis due to trauma, under Diagnostic Code 5010, is the 
service-connected disorder and that other impairment of the 
knee, recurrent subluxation or lateral instability, under 
Diagnostic Code 5257, is a residual condition.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 20 percent 
rating is warranted for moderate recurrent subluxation or 
lateral instability.  A 30 percent rating is warranted for 
severe recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  The Board notes 
that since Diagnostic Code 5257 is not predicated on loss of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 9 (1996).
 
The words "slight" "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, VA must evaluate all of the evidence, to the end 
that its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2007).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2007).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma is rated as degenerative arthritis under Diagnostic 
Code 5003.  Under Diagnostic Code 5003, degenerative 
arthritis, established by X-ray evidence, is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for affected joints. When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

The normal range of motion of the knee is from zero degrees 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2006).  
Limitation of motion of the knee may be evaluated under 
diagnostic criteria on the basis of limitation of motion of 
leg flexion, pursuant to Diagnostic Code 5260.  Under 
Diagnostic Code 5260, limitation of leg flexion is evaluated 
as follows: for flexion limited to 30 degrees, 20 percent; 
and for flexion limited to 15 degrees, 30 percent.

Under Diagnostic Code 5261, limitation of leg extension is 
evaluated according to the following criteria: for extension 
limited to 15 degrees, 20 percent; for extension limited to 
20 degrees, 30 percent; for extension limited to 30 degrees, 
40 percent; and for extension limited to 45 degrees, 50 
percent.

Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint. VAOPGCPREC 
09-04, 69 Fed. Reg. 59990 (2004).  In a precedent opinion by 
VA General Counsel, it was held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261, provided that the 
degree of disability is compensable under each set of 
criteria.  Id.  

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the VA General Counsel further stated 
that if a veteran does not meet the criteria for a zero 
percent rating under either Diagnostic Code 5260 or 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned. VAOPGCPREC 23-97 (July 1, 
1997). In subsequent opinion, it was held that a separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59. See VAOPGCREC 9- 
98.

The relevant medical evidence is contained in reports of VA 
examinations in February and December of 2003, and May 2005.  
The report of the February 2003 VA examination shows that the 
veteran reported that he underwent surgery on the right knee 
in 1985 to remove the patella; and that he underwent 
arthroscopic surgery on the left knee in 1987.  He was 
currently not working due to pain in both knees and lower 
back.  

On examination, the right knee had a three-inch transverse 
scar across the area of the patella and the patella was 
absent.  There was a three-inch long transverse scar present 
across the area of the right knee patella; and the patella 
was absent.  There were three transverse arthroscopy portal 
scars located anteromedially, centrally and anterolaterally.  
There was a superolateral arthroscopic port scar measuring 
3/8 of an inch.  On the left knee, there were barely visible 
superomedial, anteromedial arthroscopic scars over the left 
knee.

The right knee had motion from zero to 110 degrees, when pain 
started; and he could further flex to 120 degrees with 
increasing pain.  The left knee had motion from zero to 120 
degrees with some pain.  There was no joint effusion, warmth, 
or erythema shown in either knee.  The veteran was diffusely 
tender about the front of the right knee and less so about 
the front of the left knee.  Ligaments were intact throughout 
both knees.  The examiner noted that review of records 
indicated that the right knee arthroscopic surgery found a 
torn medial meniscus with a displaced bucket-handle tear 
which was removed.  The examiner noted that a recent MRI scan 
of the right knee reported the absent patella and a 
horizontal tear in the posterior horn of the medial meniscus.  
X-rays in August 2002 showed the absent patella and mild 
degenerative changes.  

Current X-rays of the left knee showed that the medial 
compartment of the left knee was slightly narrowed.  The 
report contains findings that this may represent mild 
degenerative joint disease at the medial compartment of the 
left knee.  The lateral compartment of the left knee was 
preserved; and no other gross abnormality was found.

The report contains impressions of status post patellectomy, 
right knee and status post resection of displaced bucket-
handle tear, medial meniscus of right knee with continuing 
pain; and post-traumatic arthritis of the left knee.  The 
examiner opined that the combination of all three 
conditions-bilateral knee disabilities and degenerative disc 
disease L4-5 and L5-S1, with small central herniated disc at 
L4-5, with minimal neural encroachment-causes significant 
impairment of function, and prevents the veteran from 
working.

The report of the December 2003 VA examination shows that the 
veteran reported complaints that he continued to experience 
pain in both knees, which was worse on the left side.  He 
reported that he can only walk for short distances without 
discomfort.

On examination, the veteran could not squat and arise from 
that position.  There was a three-inch long transverse scar 
present across the area of the right knee patella; and the 
patella was absent.  There were scars essentially the same as 
reported in the February 2003 VA examination report.  
Palpation of the right knee revealed no swelling.  

The veteran was able to flex the right knee to 110 degrees 
without pain, and from there to 120 degrees with pain.  The 
left knee had no swelling or deformity.  Flexion of the left 
knee was to 120 degrees with pain.  Extension was to zero 
degrees.  Neither knee showed any joint effusion, and there 
was no evidence of warmth or erythema.  There was tenderness 
over the front of the knees, more on the right than left.   
The report contains diagnoses of status post right 
patellectomy and status post resection of displaced bucket 
handle tear, medial meniscus; and post-traumatic arthritis of 
the left knee.  The examiner opined that the functional 
ability appears to be limited because of discomfort of the 
back.

The report of a May 2005 VA examination shows that the 
veteran reported complaints of developing progressive 
limitation of range of motion of both knees, and he was using 
braces on both knees.  The veteran reported that there is 
pain, weakness, stiffness, and swelling of both knees, for 
which he is treated with painkillers.  He reported that he 
has periods of flare-up; and has a severity level of six or 
seven out of ten, with a frequency of four to five times a 
day, lasting one to two hours.  He reported having a 
limitation of range of motion following flare-ups.  He is 
using a cane.  He reported no episodes of dislocation or 
recurrent subluxation; and no inflammatory arthritis.  He 
reported that the condition has caused him significant 
limitation in daily activity, "as well as no occupation."  
The examiner noted that there was no prosthesis.

On examination, there was no objective findings of edema or 
effusion; however, there was some weakness, instability and 
tenderness of both knees, more advanced on the right.  Weight 
bearing caused pain in both knees, more advanced in the 
right.  There was no ankylosis, inflammatory arthritis, or 
prosthesis.

There was a significant limitation of range of motion on the 
right.  Flexion of the right knee was reduced to 110 degrees, 
extension is reduced to -20 degrees.  The flexion of the left 
knee was to 120 degrees and extension was to -10 degrees.  
The stability of both knees was significantly reduced.  The 
veteran was using braces on both knees.   The report contains 
diagnoses of advanced degenerative joint disease of both 
knees with residuals; and status post right patellectomy.

In a June 2005 addendum to the May 2005 VA examination, the 
examiner stated that he was unable to give an opinion with 
respect to Deluca criteria, because the veteran could not 
perform the repetitive range of motion examination requested.  
The examiner noted findings that from the prone position, the 
veteran could barely flex the right knee from zero to 40 
degrees and the left knee from zero to 20 degrees.  Extension 
bilaterally was zero degrees.  The examiner noted that while 
removing the knee braces, he observed that the range of 
motion was greater; "negative objective findings."  The 
examiner noted that gait was slow but linear, propulsion was 
intact while going through the examining room.  The veteran 
reported that his maximum distance walking is three feet; and 
standing is unknown with use of a cane.  The examiner noted 
that bilateral knee X-ray examination showed an absent right 
patella with overall mild degenerative changes.
 
The veteran's service-connected bilateral knee disabilities 
are each assigned a 20 percent disability rating reflecting 
moderate recurrent subluxation or lateral instability of the 
respective knees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  In order to warrant an increase under Diagnostic Code 
5257, the disability picture of the right and/or left knee 
must be productive of severe recurrent subluxation or lateral 
instability.  

Based on the foregoing discussion of the three VA 
examinations, the Board finds that the evidence does not show 
that the left or right knee disability is productive of more 
than moderate recurrent subluxation or lateral instability.  

During the February 2003 examination, the examiner made 
findings that ligaments were intact throughout both knees.  
During the May 2005 VA examination, the veteran reported he 
had not had any episodes of dislocation or recurrent 
subluxation.  The examiner found that there was some 
instability in both knees, which was more advanced on the 
right; although later in the report he noted that the 
stability of both knees was significantly reduced. 

Notwithstanding the last remark that the stability of both 
knees was significantly reduced, the evidence overall does 
not show that the left or right knee disability would be 
productive of severe recurrent subluxation or lateral 
instability.  Therefore, the Board finds that a rating in 
excess of 20 percent is not warranted for (1) residuals of 
left knee strain with chondromalacia, or (2) residuals of 
right knee strain with chondromalacia, under Diagnostic Code 
5257. The Board notes that since Diagnostic Code 5257 is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

Further, with respect to both knees, based on the clinical 
findings of record, a higher rating is not available for the 
right or left knee disabilities under any other diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
As noted above, under 38 C.F.R. § 4.71a, Diagnostic Code's 
5260 and 5261, which address limitation of motion of the 
knee, a 30 percent rating is warranted when flexion is 
limited to 15 degrees, and extension is limited to 20 
degrees; and a 40 percent rating is warranted when extension 
is limited to 30 degrees.  

The record as reflected in the reports of VA examinations 
discussed above show that the criteria for a higher rating 
for the left knee or for the right knee under either 
Diagnostic Code 5260 or Diagnostic Code 5261 have not been 
met.  At worst, the veteran was able to flex his right and 
left knee to 110 and 120 degrees, respectively; and to extend 
to zero degrees bilaterally.  These findings do not meet 
criteria warranting a rating in excess of the 20 percent 
currently assigned for each knee disability.    

Also, consideration of separate ratings for disability of the 
same joint under Diagnostic Codes 5260 and 5261 is not 
appropriate.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2007).  The limitation of flexion and extension for 
the right and left knees do not meet the minimum criteria 
needed for even the zero percent rating under Diagnostic 
Codes 5260 or 5261.  

Because the veteran is shown to have both arthritis and 
instability of the right and left knees, however, each knee 
may be rated separately under Diagnostic Codes 5003 and 5257.  
See VAOPGCPREC 23-97.  Thus, in addition to the existing 
evaluation for instability under Diagnostic Code 5257, a 
separate rating under Diagnostic Code 5003 may be assigned 
for evidence of limitation of motion of the knee as directed 
under Diagnostic Code 5003.

The demonstrated limitation of motion for the right and left 
knees do not approximate that required for a compensable 
rating under Diagnostic Codes 5260 or 5261.  However, the 
veteran does complain of painful motion, and there is an 
assessment of impairment related to arthritis, which is 
consistent with a 10 percent rating for the right and left 
knees' arthritis.  Diagnostic Code 5003; VAOPGCPREC 23-97.  
On that basis, a separate 10 percent rating for arthritis 
with limitation of motion is warranted for each knee under 
Diagnostic Code 5003.  A rating in excess of 10 percent for 
each knee is not warranted, however, because the demonstrated 
ranges of motion for each knee do not meet the criteria for a 
20 percent rating under either Diagnostic Code 5260 or 5261 
for either knee.

Although the June 2005 addendum indicated significantly 
reduced range of motion for both knees, this was a result 
obtained while the veteran was wearing his knee braces.  The 
examiner noted that the range of motion was greater, noting 
"negative objective findings" after the braces were 
removed.  The Board is confident that the consistently 
similar ranges of motion findings contained in the three 
comprehensive VA examinations adequately reflect the 
condition of the bilateral knee disabilities.  

The Board concludes that at this time there is not a medical 
and factual basis on which to conclude that there is 
functional loss due to pain in the veteran's right or left 
knee disabilities which is sufficient to warrant any 
additional rating for the service-connected disabilities.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Further, there is no objective medical evidence of semilunar, 
dislocated cartilage with frequent episodes of locking of the 
left or right knee with pain, and effusion into the joint, so 
as to warrant an evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  The record also does not show that 
either knee disability is shown to manifest ankylosis; or 
impairment of the tibia and fibula involving malunion or 
nonunion.  Therefore, ratings of these conditions under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262 are not 
applicable.

Therefore in summary, the Board concludes that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent under Diagnostic Code 5257 for 
either knee; however, a separate 10 percent rating is 
warranted for each knee for arthritis with limitation of 
motion with evidence of painful motion.

C.  Conclusions

Lastly, the clinical presentation of the veteran's depressive 
disorder, and his right and left knee disabilities is neither 
unusual nor exceptional as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2006).  Clearly, due to the chronic 
nature of those disabilities, interference with his 
employment is foreseeable.  However, the record evidence does 
not reflect frequent periods of hospitalization because of 
those service-connected disabilities, or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards, which are based on the average 
impairment of employment.  

The Board notes that a February 2003 VA examiner commented 
that the veteran's right and left knee disabilities along 
with a nonservice-connected low back disability, caused 
significant impairment of function, and prevented the veteran 
from working.  However, other competent evidence including 
the report of VA examination in December 2003 indicates that 
"the functional ability appears to be limited because of 
discomfort of the back."  The evidence overall does not show 
that the disability picture presented by the service-
connected bilateral knee disabilities is so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.

Thus, the record does not present an exceptional case in 
which the ratings assigned under the applicable diagnostic 
codes are found to be inadequate.  See Moyer v. Derwinski, 1 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1994) (the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
Therefore, in the absence of such factors, the Board finds 
that the criteria for submission for consideration of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 50 percent disability rating 
for depressive disorder is granted.

Entitlement to a disability rating in excess of 20 percent 
for residuals of left knee strain with chondromalacia is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent disability rating 
for arthritis of the left knee is granted.

Entitlement to a disability rating in excess of 20 percent 
for residuals of right knee strain with chondromalacia is 
denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent disability rating 
for arthritis of the right knee is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


